DETAILED ACTION
	This is the first office action for application 16/672,142, which claims priority to Korean application KR10-2018-0134024, filed 11/3/2018, after the request for continued examination filed 5/10/2022.
	Claims 1, 3-6, 8-16, 21-23 are pending in the application. Claims 1, 3-6, 8-9, and 21-23 are considered herein.
	In light of the claim amendments, the prior art rejections are withdrawn, and new grounds of rejection are presented.
	The objection to Claim 1 is respectfully maintained. The rejection of Claim 1 under 35 U.S.C. 112(b) is respectfully maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art reference, although this reference is not currently applied in a grounds of rejection.
Higuchi, et al. (U.S. Patent Application Publication 2011/0192449 A1)
Hayashi, et al. (U.S. Patent 6,288,326 B1)

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a second sealing member positioned on other surface of the solar cell string” in lines 7-8. It is the Examiner’s position that this limitation should recite “a second sealing member positioned on another surface of the solar cell string.”  Appropriate correction is required.
Claim 1 further recites “an additional sealing part provided on between the first cover member and the first sealing member” in lines 14-15. It is the Examiner’s position that this limitation should recite “an additional sealing part provided 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second sealing member includes an additional sealing part provided on between the first cover member and the first sealing member” in lines 14-15.  This limitation is indefinite, because it is unclear how the “second sealing member” could include the additional sealing part, when the additional sealing part is provided between the first cover member and the first sealing member, because the “second sealing member” is described in Claim 1 to be on another surface of the solar cell string from the first sealing member.
	Claims 3-6, 8-9, and 21-23 are indefinite, because of their dependence on Claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, et al. (U.S. Patent Application Publication 2003/0010377 A1), in view of Lin (U.S. Patent Application Publication 2014/0125603 A1), and as evidenced by Wheeler, et al. (U.S. Patent Application Publication 2015/0362763 A1) and Mercure, et al. (U.S. Patent Application Publication 2002/0006756 A1).
In reference to Claim 1, Fukuda teaches a solar cell panel (Fig. 1, paragraphs [0072]-[0083]).
The solar cell panel of Fukuda comprises a solar cell string including a plurality of solar cells 4 and a plurality of wiring members (Fig. 1, paragraph [0039]) connecting the plurality of solar cells in one direction.
The solar cell panel of Fukuda comprises a bus ribbon part including a bus ribbon 6/9 connected to the solar cell string and extending outside the back surface of the solar cell panel and being connected to a terminal box 8 (Fig. 1, paragraph [0081]).
The solar cell panel of Fukuda comprises a sealing member 2/4 surrounding the solar cell string by including a first sealing member 4 positioned on one surface of the solar cell string and a second sealing member, corresponding to item 2, and the portion of item 4 indicated in the inset below, positioned on another surface of the solar cell string (Fig. 1, paragraph [0077]).
The solar cell panel of Fukuda comprises a first cover member 5 positioned on the one surface of the solar cell string on the first sealing member 4 (Fig. 1, paragraph [0073]).
The solar cell panel of Fukuda comprises a second cover member 1 positioned on the another surface of the solar cell string on the second sealing member 2 (Fig. 1, paragraph [0073]).
Fig. 1 of Fukuda teaches that in a part of solar cell panel corresponding to the bus ribbon part, the second sealing member includes an additional sealing part, corresponding to the indicated gasket 7, provided on between the first cover member 5 and the first sealing member 4 (i.e. between at least a portion of the first cover member 5 and at least a portion of the first sealing member 4) (paragraph [0080]).
Fukuda teaches that the second cover member 1 is a glass substrate (paragraph 0077]).
Fukuda does not teach that the second cover member 5 is a glass substrate. Instead, he teaches that it is a multi-layered film of PET and aluminum (paragraph [0076]).
To solve the same problem of providing substrates for encapsulated photovoltaic devices, Bergmann teaches that both front and back substrates for encapsulated photovoltaic devices may be glass or PET (paragraph [0019]). One of ordinary skill in the art would have had a reasonable expectation of success in using glass as both the front and rear substrates of the device of Fukuda.  
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the first cover member 5 of Fukuda from glass, based on Bergmann’s disclosure that both front and back substrates for encapsulated photovoltaic devices may be glass or PET (paragraph [0019]).
Forming the first cover member 5 of Fukuda from glass, based on Bergmann’s disclosure, teaches the limitations of Claim 1, wherein the first cover member is a glass substrate.
Fig. 1 of Fukuda teaches that the bus ribbon part is positioned opposite to the additional sealing part and to overlap a part of the solar cell string (i.e. the bus ribbon part comprises a part positioned opposite to the additional sealing part and to overlap a part of the solar cell string). This portion of the bus ribbon part corresponds to the bus ribbon portion 9, and is indicated in the inset below.
Fig. 1 of Fukuda teaches that an insulating member (corresponding to the indicated gasket 7) is provided between the solar cell string and the bus ribbon part where the bus ribbon is overlapping a solar cell of the plurality of solar cells (paragraph [0080]).
Fig. 1 of Fukuda teaches that the additional sealing part 7 is positioned opposite to the insulating member 7 in the solar cell string (i.e. on the opposite side of layer 5 from the insulating member), as shown in the inset below.
The inset of Fig. 1 of Fukuda further teaches that the additional sealing part 7 is positioned between the first cover member 5 and the first sealing member 4 (i.e. between at least a portion of the first cover member 5 and at least a portion of the first sealing member 4) (paragraph [0080]).
Fukuda teaches that the additional sealing part 7 is Kapton (paragraph [0080]).
Evidentiary reference Wheeler teaches that the density of Kapton is 1.43 g/cm3 (Table 1, paragraph [0032]).
Fukuda teaches that the second sealing member portion 2 is EVA (paragraph [0073]). 
Evidentiary reference Mercure teaches that the density of EVA is 0.939 g/cm3 (Table 2, paragraph [0025]).
Therefore, modified Fukuda teaches that the additional sealing part 7 has a greater density than other parts of the second sealing member not corresponding to the bus ribbon part (i.e. layer 2).  
This disclosure further teaches the limitations of Claim 9, wherein the additional sealing part is formed of a different material from that of other parts of the second sealing member.  

    PNG
    media_image1.png
    429
    1299
    media_image1.png
    Greyscale

In reference to Claim 3, Fig. 1 of Fukuda teaches that the additional sealing part 7 (indicated in the inset above) is positioned to include entirely at least a part in which the bus ribbon part is positioned in the solar cell panel (i.e. includes at least a part of where the bus ribbon part 6 extends vertically through item 7) and is formed partially in the solar cell panel (i.e. is disposed within the bounds of the solar panel).  
In reference to Claim 4, it is the Examiner’s position that, because the “bus ribbon part” can be interpreted to include any region where the bus ribbon is positioned, the “bus ribbon part” can be interpreted to correspond to a portion having a dimension that results in “a ratio of a width of the additional sealing part to a width of the bus ribbon part is 1 to 1.5, and wherein a ratio of a length of the additional sealing part to a length of the bus ribbon part is 1 to 1.5.” Therefore, it is the Examiner’s position that modified Fukuda meets the limitations of Claim 4.
In reference to Claim 5, the inset of Fig. 1 under the rejection of Claim 1 above teaches that the additional sealing part 7 is positioned to be spaced apart from an edge of the solar cell panel.
In reference to Claim 6, Fig. 1 of Fukuda teaches that each of the plurality of first wiring members comprises a rounded (i.e. curved) part.
In reference to Claim 23, Fig. 1 of Fukuda teaches that the bus ribbon 6/9 extends from the first sealing member 4 to the second sealing member 2 through a contact surface between the first sealing member and the second sealing member.
Claims 1 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, et al. (U.S. Patent Application Publication 2003/0010377 A1), in view of Lin (U.S. Patent Application Publication 2014/0125603 A1).
In reference to Claims 1 and 21-22, an alternate interpretation is provided.
In reference to Claim 1, Fukuda teaches a solar cell panel (Fig. 1, paragraphs [0072]-[0083]).
The solar cell panel of Fukuda comprises a solar cell string including a plurality of solar cells 4 and a plurality of wiring members (Fig. 1, paragraph [0039]) connecting the plurality of solar cells in one direction.
The solar cell panel of Fukuda comprises a bus ribbon part including a bus ribbon 6/9 connected to the solar cell string and extending outside the back surface of the solar cell panel and being connected to a terminal box 8 (Fig. 1, paragraph [0081]).
The solar cell panel of Fukuda comprises a sealing member 2/4 surrounding the solar cell string by including a first sealing member 4 positioned on one surface of the solar cell string and a second sealing member, corresponding to item 2, and the portion of item 4 indicated in the inset below, positioned on another surface of the solar cell string (Fig. 1, paragraph [0077]).
The solar cell panel of Fukuda comprises a first cover member 5 positioned on the one surface of the solar cell string on the first sealing member 4 (Fig. 1, paragraph [0073]).
The solar cell panel of Fukuda comprises a second cover member 1 positioned on the another surface of the solar cell string on the second sealing member 2 (Fig. 1, paragraph [0073]).
Fig. 1 of Fukuda teaches that in a part of solar cell panel corresponding to the bus ribbon part, the second sealing member includes an additional sealing part, corresponding to the indicated gasket 7, provided on between the first cover member 5 and the first sealing member 4 (i.e. between at least a portion of the first cover member 5 and at least a portion of the first sealing member 4) (paragraph [0080]).
Fukuda teaches that the second cover member 1 is a glass substrate (paragraph 0077]).
Fukuda does not teach that the second cover member 5 is a glass substrate. Instead, he teaches that it is a multi-layered film of PET and aluminum (paragraph [0076]).
To solve the same problem of providing substrates for encapsulated photovoltaic devices, Bergmann teaches that both front and back substrates for encapsulated photovoltaic devices may be glass or PET (paragraph [0019]). One of ordinary skill in the art would have had a reasonable expectation of success in using glass as both the front and rear substrates of the device of Fukuda.  
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the first cover member 5 of Fukuda from glass, based on Bergmann’s disclosure that both front and back substrates for encapsulated photovoltaic devices may be glass or PET (paragraph [0019]).
Forming the first cover member 5 of Fukuda from glass, based on Bergmann’s disclosure, teaches the limitations of Claim 1, wherein the first cover member is a glass substrate.
Fig. 1 of Fukuda teaches that the bus ribbon part is positioned opposite to the additional sealing part and to overlap a part of the solar cell string (i.e. the bus ribbon part comprises a part positioned opposite to the additional sealing part and to overlap a part of the solar cell string). This portion of the bus ribbon part corresponds to the bus ribbon portion 9, and is indicated in the inset below.
Fig. 1 of Fukuda teaches that an insulating member (corresponding to the indicated portion of layers 2/4 in the inset below) is provided between the solar cell string and the bus ribbon part where the bus ribbon is overlapping a solar cell of the plurality of solar cells (paragraph [0077]).
Fig. 1 of Fukuda teaches that the additional sealing part 7 is positioned opposite to the insulating member portion of layers 2/4 in the solar cell string (i.e. above the indicated portion of layers 2/4), as shown in the inset below.
The inset of Fig. 1 of Fukuda below further teaches that the additional sealing part (i.e. the indicated region of layers 2/4) is positioned between the first cover member 5 and the first sealing member 4 (i.e. between at least a portion of the first cover member 5 and at least a portion of the first sealing member 4). 
Fukuda teaches that layer 4 of his invention is a 0.4 mm thick layer of EVA (paragraph [0075]).
Fukuda teaches that layer 2 of his invention is a 0.6 mm thick layer of EVA (paragraph [0074]).

Therefore, modified Fukuda teaches that the additional sealing part (corresponding to the indicated portions of layers 2/4) has a greater thickness than other parts of the second sealing member not corresponding to the bus ribbon part (i.e. layer 2 by itself).  

    PNG
    media_image2.png
    462
    1299
    media_image2.png
    Greyscale

In reference to Claim 21,  Fukuda teaches that the encapsulant layers of his invention are adhesive (paragraph [0037]).
Therefore, the insulating member (which corresponds to the portion of layers 2/4 indicated in the inset above) includes an insulating part (corresponding to the portion of layer 2 that is part of the “insulating member”) and an adhesive layer on a surface of the insulating part (corresponding to the portion of layer 4 that is part of the “insulating member”).  
In reference to Claim 22, the inset of Fig. 1 of Fukuda above teaches that the adhesive layer portion of the “insulating member” (i.e. the portion of layer 4 that is part of the “insulating member”) is disposed between a portion of the bus ribbon 6/9 and the solar cells.
Therefore, modified Fukuda teaches that the bus ribbon 6/9 is attached to one of the plurality of wiring members by the adhesive layer, because the adhesive layer portion of 4 forms a structural connection between the bus ribbon 6/9 and the solar cell string, which comprises the wires.
It is noted that Claim 22 does not require that the wiring member and/or the bus ribbon be in direct physical contact with the adhesive.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, et al. (U.S. Patent Application Publication 2003/0010377 A1), in view of Lin (U.S. Patent Application Publication 2014/0125603 A1), and as evidenced by Wheeler, et al. (U.S. Patent Application Publication 2015/0362763 A1) and Mercure, et al. (U.S. Patent Application Publication 2002/0006756 A1), as applied to Claim 1, and further in view of Shiotsuka, et al. (U.S. Patent 6,121,542).
In reference to Claim 8, Fukuda is silent regarding the thickness of the wiring members; therefore, he does not teach the limitations of Claim 8. 
However, he teaches that the sealing member 2/4 is ethylene vinyl acetate (EVA, paragraphs [0074]-[0075]), and that the solar cells in the panel are silicon (paragraph [0074]).
To solve the same problem of providing silicon solar cell modules (column 14, lines 42-46, and example of which shown in Fig. 5), Shiotsuka teaches a photovoltaic module comprising an EVA encapsulant and metallic wiring members (column 11, lines 35-55).
Shiotsuka further teaches that, when the thickness of the wiring members on a solar cell is too small, the wiring member is easily broken, and when the thickness of the wiring members on a solar cell is too large, the wiring members shade too much of the solar cell surface (column 11, lines 40-50). 
Shiotsuka additionally teaches that, when the thickness of the wiring members increases, the thickness of the EVA encapsulant layer should be increased, as well (column 11, lines 45-55).
  Therefore, Shiotsuka’s disclosure teaches that the thicknesses of the wiring members is an optimizable variable that should be selected to balance the mechanical stability of the wiring members with the shading of the solar cells by the wiring members.
Further, Shiotsuka teaches that the thickness of the EVA encapsulant can be optimized, depending on the tuned thickness of the wiring members.
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the thickness of the wiring members of modified Fukuda, as well as the thickness of the encapsulant materials of Fukuda, based on the teachings of Shiotsuka.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the relative thicknesses recited in Claim 8, i.e. “a thickness of the sealing member positioned on one side of a solar cell among the plurality of solar cells is two times or less with respect to a width or a diameter of the plurality of wiring members,” without undue experimentation.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721